Citation Nr: 0737467	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-37 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty as a Philippine Scout from 
July 1946 to February 1949.  He died in October 2000.  The 
appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (the RO).

Procedural history

In the February 2005 rating decision, entitlement to service 
connection for the cause of the veteran's death was denied.  
The appellant perfected an appeal of that denial.

In May 2006, the appellant and her daughter testified at a 
hearing held at the RO in Los Angeles, California before a 
Decision Review Officer, a transcript of which has been 
associated with the veteran's claims file.  

In June 2007, the appellant without good cause failed to 
report for a scheduled Travel Board to be held at the RO in 
Los Angeles, California.  The appellant's hearing request is 
considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) 
(2007).  No further development as to a Board hearing is 
necessary.

In November 2007, the Board advanced the appellant's case on 
its docket on the basis of her advanced age.  See 38 C.F.R. § 
20.900(c) (2007).  

Issues not on appeal

In a February 24, 2005 letter, the RO informed the appellant 
that her claims for death pension and accrued benefits were 
denied.  To the Board's knowledge, the appellant has not 
disagreed with those determinations.  Those issues are 
therefore not in appellate status.  


FINDINGS OF FACT

1.  The veteran died in October 2000.  His death certificate 
lists the immediate cause of death as cardiorespiratory 
arrest due to advanced liver cirrhosis, non-alcohol-related, 
and lists gastrointestinal hemorrhage, hypersplenism, and 
dementia as other significant conditions contributing to 
death but not related to the advanced liver cirrhosis.  No 
autopsy was performed.

2.  At the time of his death, the veteran was not service 
connected for any disability.

3.  Cirrhosis was not present during service and is not shown 
to be related to any injury or disease incurred in service

4.  A preponderance of the competent medical evidence of 
record does not support a finding that the veteran incurred 
an in-service injury or disease that caused his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

It is the Board's responsibility to evaluate the entire 
record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the appellant of VA's duty to 
assist her in the development of her claim in letters sent in 
August 2004, September 2004, October 2004, and August 2007, 
which were specifically intended to address the requirements 
of the VCAA.  The 2004 VCAA letters informed the appellant 
that the evidence must show either that the veteran died 
while on active duty, or that he died from a service-
connected injury or disease.  In short, the appellant was 
informed of the information and any medical or lay evidence 
not previously provided to VA that is necessary to 
substantiate the claim.  

In the VCAA letters, the appellant was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
appellant was also informed that VA make reasonable efforts 
on her behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

As for the evidence to be provided by the appellant, in the 
August and September 2004 VCAA letters the RO asked the 
appellant to identify relevant medical evidence.  The RO 
provided the appellant with VA Form(s) 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs (VA), for each private or other non-VA 
doctor and medical care facility that treated the veteran for 
disabilities related to the cause of his death.  

In the VCAA letters, the RO specifically informed the 
appellant to submit any evidence in her possession that 
pertained to her claim.  These requests are open ended.  The 
VCAA letters thus complied with the "give us everything 
you've got" requirement of 38 C.F.R. § 3.159(b)(1) because 
the letters informed the appellant that she could submit or 
identify evidence other than what was specifically requested 
by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the appellant's claim was initially adjudicated by the RO in 
February 2005, after the 2004 VCAA letters.  Therefore, the 
timing of the VCAA notice which was given with regard to the 
four elements of 38 U.S.C.A. § 5103 is not at issue as to 
this claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute regarding the 
deceased veteran.  As detailed above, the 2004 letters 
contained information which is analogous to elements (2) and 
(3).  Moreover, the RO specifically addressed elements (4) 
and (5) in the August 2007 letter, even though element (4), 
degree of disability, is obviously inapplicable to a death 
claim.

As for the timing of the VCAA notice as the fourth and fifth 
elements, the RO sent the letter to the appellant in August 
2007.  She was afforded an opportunity to respond.  
Therefore, the essential fairness of the adjudication was not 
affected.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The appellant and her representative have pointed to 
no prejudice or due process concerns arising out of the 
timing of the VCAA notice.  The Board accordingly finds that 
there is no prejudice to the appellant in the timing of the 
VCAA notice as to five elements in Dingess/Hartman.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the claimant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The evidence of record includes private 
treatment records, as well as the veteran's death 
certificate, which will be described below.  The Board finds 
that all relevant evidence necessary for an equitable 
resolution of this issue has been identified and obtained to 
the extent possible.

The Board notes that the appellant has reported private 
medical treatment of the veteran many years ago at the V. 
Luna General Hospital.  However, in November 1998 that 
hospital reported that the veteran's clinical records were 
destroyed by natural/physical calamities.  A February 2005 
report of contact with the appellant reflects that the 
veteran's records from Fort Bonifacio Military Hospital are 
also unavailable.  The Board observes that, where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).

The Board further notes that the veteran's service medical 
records are unavailable.  
It appears that these records may have been destroyed in a 
July 1973 fire at the National Personnel Records Center in 
St. Louis, Missouri.  The Board is cognizant of Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the United 
States Court of Appeals for the Federal Circuit (the Federal 
Circuit) elaborated on VA's responsibility to obtain a 
veteran's service medical records.  Specifically, the Federal 
Circuit stated the VA must make more than a single attempt to 
locate such records, and must inform the veteran of their 
absence, so that he may independently seek to obtain them.  
See Hayre, 188 F.3d at 1331-32; see also McCormick v. Gober, 
14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

In this case, the RO made an attempt in April 1985 to obtain 
a set of the veteran's service records, to include service 
medical records, and has informed the appellant of its 
inability to obtain them.  The veteran in April 1997 and the 
appellant in August 2006 completed a NA Form 13055, Request 
for Information Needed to Reconstruct Medical Data, but 
neither of them identified any in-service treatment.  It is 
clear that further requests for service records for the 
veteran would be futile.  See Hayre, Counts and Porter, all 
supra.  Therefore, while the Board regrets that the veteran's 
service medical records are unavailable, VA has no further 
duty to the appellant with respect to obtaining them.

A medical opinion regarding the cause of the veteran's death 
was not obtained.  Under McLendon v. Nicholson, 20 Vet. App. 
79 (2006), the VA must provide a VA medical examination in 
service connection claims when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.

Since the veteran is deceased, an examination is not 
possible. As for a medical opinion, as is discussed below in 
detail, the outcome of this case hinges on element (2), what 
occurred, or more to the point what did not occur, during 
service or in the period of time immediately thereafter.  A 
medical opinion would not shed any light on this crucial 
element.  No medical opinion is required per McLendon.  
Remand for a medical opinion is therefore not necessary.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The appellant has been accorded ample opportunity to present 
evidence and argument in support of her claim.  See 38 C.F.R. 
§ 3.103 (2007).  She has retained the services of a 
representative, who has provided argument on her behalf.  The 
appellant and her daughter testified at a hearing held at the 
RO in Los Angeles, California before a Decision Review 
Officer.  As noted in the Introduction section of the 
decision, in June 2007 the appellant without good cause 
failed to report for a scheduled Travel Board to be held at 
the RO in Los Angeles, California. 

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection - cause of death

VA death benefits are payable if a veteran died from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3.5, 3.312 (2007).


Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For certain chronic disorders, to include cirrhosis of the 
liver and diabetes mellitus, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

Initial comment

As was noted in the Board's VCAA discussion above, the 
veteran's service medical records are missing.  Under such 
circumstances, the Court has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare, supra.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant. 
See Russo v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

Discussion

Essentially, the appellant contends that the veteran's cause 
of death, cirrhosis of the liver, was due to in-service 
hepatitis.  The appellant also asserts that the veteran 
developed diabetes mellitus in service and that diabetes 
mellitus contributed to his death.

In order to establish service connection for cause of death, 
there must be (1) evidence of death; (2) evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and death.  Cf. Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) and cases cited therein [holding that the Board has the 
duty to assess the credibility and weight to be given to the 
evidence].

In this case, there is no question that element (1) has been 
met.  The veteran's death certificate lists the immediate 
cause of death as cardiorespiratory arrest due to advanced 
liver cirrhosis, non-alcohol-related, and lists 
gastrointestinal hemorrhage, hypersplenism, and dementia as 
other significant conditions contributing to death but not 
related to the advanced liver cirrhosis.

With regard to element (2), during his lifetime the veteran 
was not service connected for any disability.  The Board 
observes that service connection was denied for upper 
gastrointestinal bleeding and liver disease with hepatic 
encephalopathy in a February 2000 rating decision.  The Board 
itself denied service connection diabetes mellitus in 
December 1999.  However, "issues involved in a survivor's 
claim for death benefits will be decided without regard to 
any prior disposition of those issues during the veteran's 
lifetime."  See 38 C.F.R. § 20.1106 (2007).

The appellant in essence contends that the veteran contracted 
hepatitis and diabetes mellitus in service. The Board will 
also address whether the evidence of record establishes that 
the other conditions identified as causing or contributing to 
the veteran's death - cirrhosis, gastrointestinal hemorrhage, 
hypersplenism, and dementia - were incurred in service.

As noted above, the veteran's service medical records are 
missing.  The Board can draw no conclusions, for or against 
the claim, therefrom.  However, there are no medical records 
for several decades after service showing complaints, 
treatment, or diagnosis of any of the conditions listed in 
the veteran's certificate of death, as well as hepatitis and 
diabetes mellitus.  In particular, memory loss and 
gastrointestinal bleeding were not noted until March 1985 and 
November 1993, respectively.  Diabetes mellitus was initially 
diagnosed in 1993.  Cirrhosis was first noted in a December 
1998 private treatment record.  Hypersplenism was first 
diagnosed in February 2000, over 50 years after active 
service.  Hepatitis was evidently diagnosed by history only 
decades after service.  

Based on this negative medical history, the Board concludes 
that none of the claimed conditions existed in service or 
within the one year presumptive period after service.  It 
stands to reason that if significant conditions had occurred 
in service, there would have been some mention of them in the 
immediate post service period.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence]; see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) [affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of the claimed 
condition]; Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) [a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability].  

Further, the veteran did not appear to be reticent about 
filing claims for VA benefits, which he did soon after 
learning of the existence of various disabilities.  His 
initial claim for VA benefits, for a psychiatric disability 
(to include poor memory), was not filed until March 1985, 
over three decades after service. He subsequently filed a 
number of other claims for various other disabilities; his 
claims evidently were made soon after learning of the 
existence of such disabilities.  
See Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim].  

In short, the preponderance of competent evidence of record 
shows that the veteran did not have any condition listed in 
his certificate of death, as well as hepatitis and diabetes 
mellitus claimed by the appellant, during service or for many 
decades after service.

The appellant has advanced a rather intricate and novel 
argument.  In essence, she claims that the veteran was forced 
to drink urine during combat with Muslim rebels; and that 
such caused him to contract hepatitis, which in turn caused 
cirrhosis, which caused the veteran's death.  The last link 
in the chain (cirrhosis causing death) is undisputed; the 
remaining links are unsubstantiated.  

With respect to the appellant's claim of the veteran drinking 
urine in service, there is absolutely no evidence supporting 
this story.  During his lifetime, the veteran himself did not 
indicate that this happened, and there is no other evidence 
that remotely suggests that anything of the sort occurred.  

While the veteran received the World War II Victory Medal and 
the Philippine Independence Ribbon, his active service began 
in July 1946, which was after the surrender of the Empire of 
Japan.  In any event, the appellant is claiming that the 
veteran engaged in combat with Muslim guerrillas in the 
Philippines.  The Board notes that the veteran's discharge 
papers indicate that from November 1947 to January 1949 he 
served on Guam.  As for his service in the Philippines from 
July 1946 to November 1947, the discharge papers do not 
indicate that the veteran engaged in combat with insurgents.  
[In that regard, the Board takes judicial notice that 
significant armed Muslim insurgency in the Philippines 
started decades after the end of World War II.]  Indeed, the 
veteran himself never claimed that he engaged in combat with 
Muslim guerrillas or that he acquired any disease from 
drinking urine.  The provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) pertaining to combat are accordingly not for 
consideration in this case. 

Furthermore, the appellant has presented no evidence that 
hepatitis actually existed, much less that it was caused by 
the veteran purportedly drinking some sort of urine.  [A July 
1998 private treatment record does indicate that the veteran 
had a history of hepatitis 30 to 40 years earlier, or 10 to 
20 years after service, but this appears to have been based 
on the veteran's own statement.]   Finally, there is no 
indication in the medical records that hepatitis was 
responsible for the veteran's fatal cirrhosis.   

To the extent that the appellant is drawing medical 
conclusions concerning the existence and etiology of various 
diseases, it is now well established that lay persons without 
medical training, such as the appellant, are not competent to 
comment on medical matters such as diagnosis of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

[The Board observes that one intriguing aspect of the 
appellant's theory of entitlement is that she appears to 
indicate that the veteran acquired hepatitis from drinking 
his own urine.  The appellant has not explained how a person 
could give himself hepatitis.]

The appellant alternatively contends that the veteran 
acquired diabetes in service and that diabetes mellitus 
somehow was responsible for the veteran's death.

During his lifetime, the veteran submitted a May 1990 medical 
opinion from a Dr. Santa Maria which indicated that he 
attended the veteran for three years starting in 1946.  
[Oddly, these were the same three years of the veteran's 
military service, when it would not be expected that he would 
require civilian medical care.  Moreover, the veteran's 
service records indicate that he spent most of this time on 
Guam, not in the Philippines.]  Dr. Santa Maria further 
indicated, in essence, that the veteran acquired diabetes 
mellitus in service.

Dr. Santa Maria, now deceased, is well known to the Board and 
to the Court. 
The Court, in persuasive, single-judge memorandum decisions, 
has determined on at least two occasions that Dr. Santa. 
Maria's medical opinion, based on his own alleged 
recollection without the aid of treatment records, was not 
credible medical evidence.  See Cruzada v. Gober, U.S. Vet. 
App. No. 96-1132, (Sept. 16, 1997) (Holdaway, J.); Alcaide v. 
Gober, U.S. Vet. App. No. 96-1259 (Sep. 16, 1997) (Ivers, 
J.).]  The Board finds the May 1990 opinion of Dr. Santa 
Maria, based as it his on his own recollection unsupported by 
any treatment records, to be utterly lacking in credibility 
and probative value.

In short, element (2), in service disease or injury, has not 
been satisfied for any of the conditions listed on the 
veteran's death certificate (i.e., advanced liver cirrhosis, 
non-alcohol-related; gastrointestinal hemorrhage; 
hypersplenism; and dementia), or for hepatitis and diabetes 
mellitus.

With regard to element (3), medical evidence of a nexus 
between an in-service injury or disease and the cause of 
death, credible evidence is also lacking.

As noted above, the appellant argues that the veteran's 
purported drinking of urine during combat Muslim insurgents 
led to the veteran's hepatitis and cirrhosis of the liver.  
The matter of the claimed drinking of urine has been dealt 
with above; the Board finds that this story is utterly 
incredible.  Setting that aside, there is no competent 
medical evidence that such activity led directly or 
indirectly to the veteran's death.  The appellant's and her 
daughter's opinions that the veteran's fatal cirrhosis was 
related to his military service are entitled to no weight of 
probative value.  See Espiritu, supra.  

The appellant claims in the alternative that the veteran's 
diabetes was related to service and that his diabetes caused 
or contributed to his death.  As discussed above, diabetes 
was first diagnosed decades after service.  The only 
purported medical opinion on this matter, from the late Dr. 
Santa Maria, is worthless.  
  
Putting aside the matter of whether the veteran had diabetes 
mellitus in service, which the Board has determined that he 
did not, the veteran's death certificate, which does not list 
diabetes mellitus as an immediate or contributory cause, is 
powerful evidence against that theory of entitlement.  There 
is no competent medical evidence that the veteran's diabetes 
mellitus caused or contributed to his death.

In sum, after a thorough review of the entire file, the Board 
finds that a preponderance the evidence does not show the 
required medical nexus.  Thus, the claim also fails on that 
basis.

Conclusion

For reasons and bases stated above, the Board concludes that 
a preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The benefit sought on appeal is 
accordingly denied.

Additional comment

Perhaps realizing the weakness of her substantive arguments, 
the appellant, in her VA Form 9, urged the Board to grant the 
befit sought based on her "predicament" and the veteran's 
"faithfully rendered service".  Although acknowledging the 
veteran's service as a Philippine Scout, the Board is bound 
by the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  Smith (Edward 
F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)].  


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


